Citation Nr: 9915811	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for a lumbar 
strain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran a noncompensable initial 
rating for his service connected lower back disability.  He 
filed a timely notice of disagreement regarding this initial 
rating, and was sent a May 1995 statement of the case.  He 
then filed a timely VA Form 9 substantive appeal, perfecting 
his appeal.  He was also afforded a personal hearing in 
August 1995.  

This claim was initially presented to the Board in April 
1997, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In the course of the veteran's appeal, he has been granted a 
compensable rating of 10 percent for his service connected 
lower back disability.  However, since there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, this issue remains in appellate status.


FINDINGS OF FACT

1.  The veteran's disability resulting from his lumbosacral 
strain is manifested by recurrent pain, especially upon 
lifting, standing, bending, and sitting.  

2.  At no time since the effective date of this claim has the 
veteran displayed muscle spasm upon extreme forward flexion 
or loss of lateral motion spine motion on either side.  


CONCLUSION OF LAW

An increased rating, beyond 10 percent, is not warranted for 
the veteran's lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285-5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran initially injured his lower back during service 
while participating in sports.  He further aggravated it 
after being involved in a motor vehicle accident.  Following 
service separation, he incurred additional injury to his back 
while working as a construction worker.  He has reported 
recurrent lower back pain since that time.  

He was afforded x-ray and MRI examination of the back in 
1987.  The MRI report reflected a normal lumbosacral spine, 
without significant herniation or bulging of the disc 
material, and the x-ray report revealed a normal lumbar 
spine.  He was examined by H.M.L., M.D., in February 1987 in 
connection with a worker's compensation claim, and he was 
observed to walk without difficulty.  No radicular symptoms 
were noted, and the veteran was cleared to return to full-
time work.  

A March 1988 electromyography examination was afforded the 
veteran.  No evidence of neuropathic or radicular changes 
were noted in the lower extremities.  In May 1988, the 
veteran was hospitalized at a VA medical center for a 
myelogram of the spine.  A probable bulging disc was found at 
the L4-5 joint.  No objective evidence of vertebral column 
injury was found, and a diagnosis of chronic lower back pain, 
cause undetermined, was given.  

The veteran filed a claim for service connection for a lower 
back disability in May 1988.  This was initially denied by 
the RO, and the veteran appealed to the Board.  In a 
September 1993 decision, the Board granted the veteran 
service connection for a lower back disability.  In a May 
1994 rating decision, the RO assigned the veteran a 
noncompensable initial rating for his back disability.  He 
filed a timely notice of disagreement, contesting the 
noncompensable rating assigned.  

A May 1995 statement was received from the veteran's private 
chiropractor, Dr. R.M.C., concerning the veteran's 
disability.  Dr. C. has treated the veteran since the late 
1980's for residuals of a lower back injury.  The veteran has 
reported recurrent lower back pain, exacerbated by bending, 
standing, lifting, and sitting.  After repeated treatment, 
the veteran has experienced decreased pain in the lower back, 
and his range of motion is near normal when he is not 
symptomatic.  Overall, the veteran has no physical limitation 
which would prevent him from maintaining employment, but he 
will probably continue to experience intermittent lower back 
difficulties.  

The veteran was afforded a June 1995 VA orthopedic 
examination.  He reported chronic lower back pain since 
service.  Upon objective examination, the lumbosacral spine 
exhibited normal contour, without muscle spasm or other 
obvious abnormality.  Forward flexion was to 90º, backward 
extension was to 30º, lateral flexion was to 40º bilaterally, 
and lateral rotation was to 65º on each side, with 
discomfort.  X-rays of the lumbosacral spine were essentially 
within normal limits, except for some sacralization of the L5 
joint and some straightening of the spine.  The overall 
impression was of a normal lumbosacral spine.  The final 
diagnosis was of chronic lower back pain.  

A personal hearing was afforded the veteran in August 1995.  
He testified that his chronic lower back pain prevents him 
from participating in many athletic activities which he used 
to enjoy.  The pain is especially severe in the morning and 
in cold weather.  As a result of this testimony, the veteran 
was granted a compensable rating of 10 percent for his lower 
back disability.  This was made effective to May 1988.  

The veteran's claim was presented to the Board in April 1997, 
at which time it was remanded for additional development, 
including a new VA medical examination.  

A new September 1997 VA medical examination was afforded the 
veteran.  He again complained of chronic lower back pain, 
worse with cold, damp weather.  He occasionally takes over 
the counter medication for his lower back pain.  He still 
plays basketball once or twice weekly for fitness, and this 
increases his back pain.  Upon objective examination, he had 
limitation of motion.  He exhibited 90º flexion, 30º 
extension, 30º bilateral lateral flexion, and 20º bilateral 
lateral rotation.  No significant paresthesia or muscle 
spasms were reported, and he had no tenderness upon palpation 
of his lumbar paraspinal region.  Motor function was 5/5 in 
all muscle groups of the lower extremities.  Deep tendon 
reflexes were 2+ and symmetrical at the knees and ankles.  
His gait was normal, and the veteran could heel- and toe-
walk, with reported lower back pain.  X-rays of the 
lumbosacral spine were within normal limits.  Overall, the 
examiner found evidence of pain on use, flare-ups resulting 
from repeated use, and weakness.  No specific structural 
anatomic diagnosis could be found to which to attribute the 
veteran's symptoms.  


Analysis

The veteran's claim for an increased initial rating for his 
service-connected lower back disability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The U. S. Court 
of Appeals for Veterans Claims (Court) has held that if a 
veteran claims that a service-connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
cases where, after a careful consideration of all evidence, a 
reasonable doubt arises as to the degree of disability, that 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

Currently, the veteran's service connected lumbar strain is 
rated as 10 percent disabling under Diagnostic Code 5295, for 
a lumbosacral strain.  Under this diagnostic code, a 20 
percent evaluation is warranted for muscle spasm on extreme 
forward flexion and loss of lateral spine motion, unilateral, 
in standing position; a 10 percent evaluation is warranted 
for characteristic pain on motion, and; a noncompensable 
evaluation is warranted where there are only slight 
subjective symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  

Based on the evidence of record, an increased rating is not 
warranted for the veteran's lumbosacral disability.  The 
veteran has not exhibited the muscle spasm on extreme forward 
flexion and loss of lateral spine motion which is required 
for a 20 percent rating to be warranted.  Both the June 1995 
and September 1997 VA orthopedic examinations were negative 
for reports of muscle spasm on forward flexion.  
Additionally, the veteran exhibited both lateral flexion and 
lateral rotation, bilaterally, when examined by the VA in 
1995 and 1997, and the May 1995 private doctor's treatment 
summary letter described near normal range of motion; thus, 
there is no evidence of loss of lateral spine motion, as is 
required under Diagnostic Code 5295 for a 20 percent rating.  

However, other schedular codes are applicable to the spine, 
and the veteran's service connected disability must be 
considered in light of these codes to determine if his 
symptomatology is analogous.  See 38 C.F.R. § 4.20 (1998).  
Diagnostic Codes 5285-5295 provide rating criteria for 
various disabilities of the spine.  38 C.F.R. § 4.71a (1998).  
However, only Codes 5285, 5286, 5289, 5292, and 5293 are 
potentially applicable to the veteran's service connected 
lumbosacral strain of the lower back.  For various reasons, 
these codes will not be utilized in the present case.  

Diagnostic Code 5285 concerns fractures of the vertebra; 
however, the veteran has been afforded numerous x-ray and MRI 
examinations of his lumbosacral spine, and no fracture has 
been indicated.  Codes 5286 and 5289 rate disability based 
upon ankylosis of the spine, but in the present case, the 
veteran does not have limitation of motion of such severity 
as to be comparable to ankylosis, according to the medical 
evidence of record.  Both private and VA medical examinations 
from 1995 onward note at least some range of motion on each 
occasion the veteran was examined.  Thus, a rating based on 
ankylosis of the spine is not appropriate at this time.  
Diagnostic Code 5292 provides for an increased rating to 20 
percent for moderate limitation of motion of the lumbar 
spine.  In June 1995, the veteran displayed forward flexion 
to 90º, backward extension to 30º, lateral flexion to 40º 
bilaterally, and lateral rotation to 65º on each side, with 
discomfort.  In September 1997, the veteran's range of motion 
was 90º forward flexion, 30º extension, 30º bilateral lateral 
flexion, and 20º bilateral lateral rotation.  In a May 1995 
statement, his private doctor described the veteran's range 
of motion as "near normal" when the veteran is not 
symptomatic.  He did not indicate the degree of limitation of 
motion, if any, when the veteran is symptomatic.  Based on 
these objective examination findings, the medical evidence 
does not demonstrate moderate limitation of motion, which 
would afford the veteran an increased rating under Diagnostic 
Code 5292.  Finally, Diagnostic Code 5293 provides rating 
criteria for intervertebral disc syndrome and resulting 
disability, including demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings.  However, this code is 
not analogous to the veteran's case, as no neurological 
deficit has been noted.  According to the September 1997 
examination report, the veteran had no significant 
paresthesia, muscle spasms, decrease in motor function of the 
lower extremities, or other neurological deficits.  Deep 
tendon reflexes were 2+ and symmetrical at both the knees and 
ankles, and his gait was within normal limits.  Similar 
findings were made in June 1995, when the veteran was again 
without muscle spasm.  MRI and electromyography examination 
results dating back to the late 1980's are negative for any 
neurological impairment.  Thus, an analogous rating under the 
Diagnostic Code for intervertebral disc syndrome is not 
warranted.  

There are situations in which the application of 38 C.F.R. 
§§ 4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While 
the VA examiner did find evidence of pain on use, flare-ups 
resulting from repeated use, and weakness during major flare-
ups that are likely to occur with stressful activity, no 
additional range of motion loss due to weakened movement, 
incoordination, or fatigability was noted.  A review of the 
medical evidence does not reflect objective evidence of pain 
greater than that contemplated by the current rating.  Thus, 
38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating regarding DeLuca factors.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
[12 Vet. App. 119 (1999)].  At no time since the veteran 
filed his claim for service connection has the service 
connected disability been more disabling than as currently 
rated.  The disability has, however, presented a degree of 
impairment equal to a 10 percent rating since the effective 
date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the 
veteran.  The evidence discussed herein does not show that 
the service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's lumbosacral strain 
has required only one period of hospitalization since his 
service separation, and is not shown by the evidence to 
present marked interference with employment.  While he has 
missed some work due to his lower back pain, he currently 
maintains steady employment and has not indicated this is 
likely to change.  According to the private chiropractor's 
May 1995 letter, the veteran "has no physical limitations 
that would hinder him from participating in his job."  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected orthopedic disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  


ORDER

An increased rating is denied for the veteran's service 
connected lumbosacral strain.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

